DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/12/2021 has been entered.  Claims 13, 19-20 and 32 have been canceled.  Applicant’s amendment and corresponding arguments, see Page 1, with respect to claim 1 has been fully considered and found persuasive in light of the previous Office Action indicating allowable subject matter.  Applicant’s amendment to the Drawings overcome the objection set forth in the non-Final Office Action previous mailed on 4/15/2021.
Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein forming the discrete regions of resin comprises depositing molten resin directly onto the substrate, and wherein the resin is forced into the cavities in one or more molding nips defined against one or more mold rolls in which the cavities are defined; and 
wherein forming discrete regions of resin on the flexible substrate and forcing resin of the regions into molding cavities comprises: 
depositing a first quantity of resin at a first deposition location along the processing direction; 
depositing a second quantity of resin at a second deposition location along the processing direction to overlap the first quantity of resin; and then 
passing the substrate through a pressure zone in which pressure applied through the substrate forces resin from at least one of the first and second quantities of resin into the molding cavities.”
meaning a first quantity of resin is deposited as discrete, e.g. separate, regions in the processing direction followed by a second quantity of resin being deposited also as discrete regions, there between and overlapping the first quantity of resin.
	While methods for forming fastener elements comprising supplying resin from multiple sources is well known and conventional in the art, the prior art neither teaches nor suggests depositing a first resin onto a substrate or surface forming discrete, e.g. separate, regions thereon followed by depositing a second resin downstream in the processing direction there between and overlapping the first quantity of resin.
The closest prior art of record, Tachauer (US 2005/0280175 A1), discloses forming discrete regions of resin (90); and forcing resin of at least some of the regions into molding cavities (100, paragraph 0074) to form a respective array of resin projections (130 in Figure 3) extending from a resin base (115) of the at least some of the regions (paragraphs 0074-0075); 5wherein forming the discrete regions of resin comprises depositing molten resin directly onto the substrate (sheet-form material 40), and wherein the resin is deposited by resin sources spaced from each other along the processing direction (650 in Figure 12, paragraphs 0081-0082; array of extruders comprise two rows having 10 extruders each).  However, Tachauer neither teaches nor suggests the second quantity of resin is deposited to overlap the first 
	Another reference, Seidel (US 7,037,457 B2), is referenced for disclosing forcing resin (41) into molding cavities (depressions 34) to form a respective array of resin projections (Figure 7); wherein5 different resin (zones A, B, C in Figure 9) is supplied to the molding cavities wherein a first quantity of resin is 5forced exclusively into a first set of the molding cavities and resin from the second quantity of resin is forced exclusively into a second set of the molding cavities (334a, 334b, 334c).  However, as shown in Figure 9, different resins are supplied to the molding cavities from the same source (trough 340) separated by barriers within the trough.  Similar to Tachauer above, the trough would inherently prevent a second quantity of resin being deposited also as discrete regions, there between and overlapping a first quantity of resin.

Another reference, Kingsford (US 7,556,405 B2), is referenced for disclosing forming fastener elements by depositing a first quantity of resin (18) from a first source (16) at a first deposition location, passing the resin through a first nip (20) and thereafter depositing a second quantity of resin (18’) from a second source (16’) along the processing direction and then passing the resin through a second nip (20’).  However, similar to Seidel and Tuma above, Kingsford discloses both sources of resin are supplied as a continuous stream and not as discrete, e.g. separate, regions on the substrate.  Furthermore, as shown in Figure 8, the first and second resin are provided on opposite sides of the substrate; hence, do not overlap each other.
Claims 2-12, 14-18, 21-31 and 33-41 are allowable at least for depending on claim 1.
Claim 42 is allowable as indicated in the previous non-Final Office Action mailed 4/15/2021 for requiring:
“…sequentially forming first regions of resin at a first location along a processing direction, such that the first regions of resin are spaced apart in the processing direction to define gaps therebetween; 
forming second regions of resin at a second location downstream from the first location along the processing direction, the second regions of resin overlaying the gaps defined between the first regions of resin; 
forcing resin of at least some of the regions into molding cavities of a rotating mold roll to form resin projections; 
joining the first and second regions to form a longitudinally continuous strip of resin…”
Meaning the first regions of resin are deposited on a surface forming gaps or spaces between them and second regions of resin are thereafter deposited within the gaps or spaces of the first regions forming a continuous strip or lane of resin after forcing the first and second regions into molding cavities.
Claim 42 is allowable for the same reasons as discussed above with respect to claim 1 above; specifically, the prior art neither teaches nor suggests depositing a first resin onto a substrate or surface forming discrete, e.g. separate, regions thereon followed by depositing a second resin downstream in the processing direction there between and overlapping the space or gap formed form the first quantity of resin.  As disclosed in the current application, forming discrete, e.g. separate, regions of resin from at least two resin sources allows forming fastener elements of multiple materials having various structures and at various locations on a substrate (Page 01, lines 13-20 of the instant Specification).
Claims 43-48 are allowable at least for depending on claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/16/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748